DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on May 29, 2021.
Claims 1-10 and 12-15 are pending.
Claims 1-10 and 12-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant's arguments, see pg. 3, filed May 29, 2021, with respect to prior art rejection of claims 1-10 and 12-15 have been fully considered but they are not persuasive.
A. Applicant’s argument that the prior art does not disclose the claim limitation “determining an optimal combination of at least two or more CDP components for distributing a specified content item based on the received at least one content item profile and a determination of at least one network tier of a plurality of network tiers to store the specified content item at” because Dilley does not disclose any determinations regarding where content should be stored is not persuasive.

Dilley discloses a CDN having multiple network tiers where the content item can be stored: one or more edge servers 302a-n and/or one or more tiered distribution hubs 304a-n (see FIG. 3 and ¶ 27). 
Dilley also discloses the CDN determining which tier(s) to store the content item. According to Dilley, the edge servers may not have the appropriate content item when it is requested by a user (see FIG. 3 and ¶ 27). This means that the CDN can store a content item in (a) only the tiered distribution hubs or (b) both the tiered distribution hubs and the edge servers (see FIG. 3 and ¶ 27). In other words, Dilley discloses the CDN determining to store the content item in either the tiered distribution hubs only or the tiered distribution hubs and the edge servers together.
Finally, Dilley discloses the CDN using that determination to decide the optimal combination. If the CDN determined to store the content item in only the tiered distribution hubs, then the CDN decides to use the tiered distribution hubs to provide edge servers with the requested content so that the edge servers can deliver the requested content to the user (see FIG. 3 and ¶ 27). On the other hand, if the CDN determined to store the content item in both the tiered distribution hubs and the edge servers, then the CDN decides to use the edge servers to provide the requested content to the user without involving the tiered distribution hubs (see FIG. 3 and ¶ 27). 
Therefore, the prior art discloses the claim limitation “determining an optimal combination of at least two or more CDP components for distributing a specified content item based on the received at least one content item profile and a determination of at least one network tier of a plurality of network tiers to store the specified content item at.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Othmer (US 2005/0154996 A1; included in the IDS submitted on May 23, .
Regarding claims 1, 7, and 14, Othmer discloses a system (a ticker server 300, see FIG. 3) comprising: 
a data store (data store module 312, see FIG. 3) including at least one non-transitory computer readable medium (a memory that can store data, see FIG. 3 and ¶¶ 55, 87-90); and 
at least one processor in communication with the data store (a computer implementing the ticker server 300 must have a processor to perform its functions, see FIG. 3 and ¶¶ 87-90), the at least one processor accessing at least one memory including computer executable instructions to perform the operations of (see ¶¶ 87-90): 
receiving the at least one content item profile (the ticker server 300 obtains/receives content characteristics, such as size and format, see ¶ 80), and 
determining an optimal combination of at least two or more CDP components for distributing a specified content item based on the received at least one content item profile (the ticker server 300 determines the optimal mode to transmit the content/data based on the content characteristics, see ¶ 80; the optimal mode to transmit the content/data can include 802.11 WiFi access point the user is in communication with, the user device, the 802.11 WiFi link, see ¶¶ 79-80; the optimal mode to transmit the content/data can also include a satellite, a ground station, the user device, and the satellite link, see FIG. 1 and ¶ 47; the optimal mode to transmit the content/data can also include a SMS center 124, PDSN 118, BSC 114, BTS 104, the user device, and the cellular link, see FIG. 1 and ¶ 47).
However, Othmer does not explicitly disclose the data store including the at least one content item profile; and receiving the at least one content item profile from the data store.

receiving the at least one content item profile from the data store (the mobile media platform 100 must receive the data such as content profile 212 from the memory, see FIG. 2 and ¶¶ 8, 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Othmer as taught by Maharajh, since the modification, as suggested in ¶ 7 of Maharajh, enables the ticker server 300 of Othmer to process and deliver an expanded typed of content while allowing different tenants to use the media platform, thereby realizing improved flexibility in handling different types of content while increasing the user base.
However, Othmer and Maharajh do not explicitly disclose a determination of at least one network tier of a plurality of network tiers to store the specified content item at.
Dilley discloses [determining an optimal combination based on] (an optimal combination includes use of one or more edge servers 302a-n and/or one or more tiered distribution hubs 304a-n, see FIG. 3 and ¶ 27) a determination of at least one network tier of a plurality of network tiers to store the specified content item at (if the edge servers do not have the appropriate content when requested, then the servers in the tiered distribution hubs provide the requested content via the edge servers, see FIG. 3 and ¶ 27; if the edge servers do have the appropriate content, then the edge servers provide the requested content, see FIG. 3 and ¶ 27).

Furthermore, regarding claim 7, Othmer discloses a data store (data store module 312, see FIG. 3).
However, Othmer does not explicitly disclose accessing the data store storing at least one content profile.
Maharajh discloses accessing the data store storing at least one content profile (mobile media platform 100 comprises data such as consumption profile 102 and content profile 212, see FIG. 2; such data must be stored in a memory, see ¶¶ 8, 13; moreover, the content profile 212 includes information regarding the type and source of content, see ¶ 13; finally, the mobile media platform 100 must receive the data such as content profile 212 from the memory, see FIG. 2 and ¶¶ 8, 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Othmer as taught by Maharajh, since the modification, as suggested in ¶ 7 of Maharajh, enables the ticker server 300 of Othmer to process and deliver an expanded typed of content while allowing different tenants to use the media platform, thereby realizing improved flexibility in handling different types of content while increasing the user base.
Furthermore, regarding claim 14, Othmer discloses a system (a ticker server 300, see FIG. 3) comprising: 
at least one processor (a computer implementing the ticker server 300 must have a processor to perform its functions, see FIG. 3 and ¶¶ 87-90) in communication with a tangible computer readable medium (data store module 312, see FIG. 3; moreover, it is a memory that can store data, see FIG. 3 and ¶¶ 55, 87-90), the at least one processor accessing at least one memory including computer executable instructions (see ¶¶ 87-90) to perform the operation of generating at least one content item profile (the ticker server 300 uses content characteristics, such as size and format, to determine the optimal mode to transmit the content/data, see ¶ 80; moreover, the ticker server 300 handles content of varying sizes and data types, which means it generates the content characteristics of each content it delivers, see ¶ 9) comprising an association between respective attribute values of at least two of the plurality of content items (a content can have a very small data payload [size] and requires real-time or near real-time delivery, while another content can have a large data payload [size] and contains personalized content, see ¶ 47).
However, Othmer does not explicitly disclose the tangible computer readable medium comprising attribute values for a plurality of content items.
Maharajh discloses the tangible computer readable medium comprising attribute values for a plurality of content items (mobile media platform 100 comprises data such as consumption profile 102 and content profile 212, see FIG. 2; such data must be stored in a memory, see ¶¶ 8, 13; moreover, the content profile 212 includes information regarding the type and source of content, see ¶ 13).

Regarding claim 2, Othmer discloses wherein the computer executable instructions further perform the operation of determining the optimal combination of at least two or more CDP components (the ticker server 300 determines the optimal mode to transmit the content/data based on the content characteristics, see ¶ 80; the optimal mode to transmit the content/data can include 802.11 WiFi access point the user is in communication with, the user device, the 802.11 WiFi link, see ¶¶ 79-80; the optimal mode to transmit the content/data can also include a satellite, a ground station, the user device, and the satellite link, see FIG. 1 and ¶ 47; the optimal mode to transmit the content/data can also include a SMS center 124, PDSN 118, BSC 114, BTS 104, the user device, and the cellular link, see FIG. 1 and ¶ 47) based on one or more constraints (a content that requires real-time or near real-time delivery can be delivered using the least amount of communication overhead or bandwidth, see ¶ 47).
Regarding claim 3, Othmer discloses wherein the at least one content item profile comprises an association between a selected attribute and associated attribute values for a plurality of content items of a content item type (a content such as a local traffic alert can require real-time or near real-time delivery [i.e., delivery time requirement is the selected attribute, and real-time delivery is the associated attribute value], while another content such as a baseball 
Regarding claim 4, Othmer discloses wherein the selected attribute is selected from the group consisting of cost, popularity, file size, file format, protocol, file transfer requirements, refresh rate, geo-regional demand, geo-global demand, user group demand, media outlet, content provider relationship, viewer demographics, and whether the specified content item is to be inserted in another content item (content characteristics includes size, format, and delivery requirement, see ¶¶ 47, 80).
Regarding claim 5, Othmer discloses wherein the at least two or more CDP components (the ticker server 300 determines the optimal mode to transmit the content/data based on the content characteristics, see ¶ 80; the optimal mode to transmit the content/data can include 802.11 WiFi access point the user is in communication with, the user device, the 802.11 WiFi link, see ¶¶ 79-80; the optimal mode to transmit the content/data can also include a satellite, a ground station, the user device, and the satellite link, see FIG. 1 and ¶ 47; the optimal mode to transmit the content/data can also include a SMS center 124, PDSN 118, BSC 114, BTS 104, the user device, and the cellular link, see FIG. 1 and ¶ 47) comprise one or more tiers (a tier  can include a 802.11 WiFi access point, see ¶¶ 79-80), one or more communication modes (a communication mode can include a 802.11 WiFi communication mode, see ¶¶ 79-80), and one or more links (a link can include a 802.11 WiFi link, see ¶¶ 79-80).
Regarding claim 6, Othmer discloses wherein the one or more tiers comprise one or more of a satellite network (the optimal mode to transmit the content/data can include a satellite, a ground station, the user device, and the satellite link, see FIG. 1 and ¶ 47), a content delivery network (CDN), a peer-to-peer network, and a metropolitan aggregation point.
Regarding claim 8, Othmer discloses generating the at least one content profile representative of a content item type (the ticker server 300 uses content characteristics, such as size and format, to determine the optimal mode to transmit the content/data, see ¶ 80; moreover, the ticker server 300 handles content of varying sizes and data types, which means it generates the content characteristics of each content it delivers, see ¶ 9; finally, the content/data can be representative of a content item type with a very small payload, see ¶ 47).
However, Othmer does not explicitly disclose storing the at least one content profile in the data store.
Maharajh discloses storing the at least one content profile in the data store (mobile media platform 100 comprises data such as consumption profile 102 and content profile 212, see FIG. 2; such data must be stored in a memory, see ¶¶ 8, 13; moreover, the content profile 212 includes information regarding the type and source of content, see ¶ 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Othmer as taught by Maharajh, since the modification, as suggested in ¶ 7 of Maharajh, enables the ticker server 300 of Othmer to process and deliver an expanded typed of content while allowing different tenants to use the media platform, thereby realizing improved flexibility in handling different types of content while increasing the user base.
Regarding claim 9, Othmer discloses wherein generating the at least one content profile (the ticker server 300 uses content characteristics, such as size and format, to determine the optimal mode to transmit the content/data, see ¶ 80; moreover, the ticker server 300 handles content of varying sizes and data types, which means it generates the content characteristics of each content it delivers, see ¶ 9) comprises: 

for each content item of the content item type, determining respective attribute values for the selected attributes (the ticker server 300 determines that the local traffic alert has a very small payload [one attribute value] and requires real-time or near real-time delivery [another attribute value], see ¶ 47); and 
for at least two content items of the content item type, associating the respective attribute values (the ticker server 300 can deliver multiple local traffic alerts using SMS [i.e., the size and delivery time requirement of local traffic alert content type are used to select SMS for transmission [association], see ¶ 47).
Regarding claim 10, Othmer discloses wherein the plurality of attributes comprises two or more of cost, popularity, file size, file format, protocol, file transfer requirements, refresh rate, geo-regional demand, geo-global demand, user group demand, media outlet, content provider relationship, viewer demographics, and whether the specified content item is to be inserted in another content item (content characteristics includes size, format, and delivery requirement, see ¶¶ 47, 80).
Regarding claim 12, Othmer discloses wherein determining the optimal combination of at least two or more CDP components (the ticker server 300 determines the optimal mode to transmit the content/data based on the content characteristics, see ¶ 80; the optimal mode to transmit the content/data can include 802.11 WiFi access point the user is in communication 
Regarding claim 13, Othmer discloses wherein determining the optimal combination of at least two or more CDP components comprises one or more of predictively determining the optimal combination of at least two or more CDP components and responsively determining the optimal combination of at least two or more CDP components (the ticker server 300 determines the optimal mode to transmit the content/data based on the content characteristics, see ¶ 80; the optimal mode to transmit the content/data can include 802.11 WiFi access point the user is in communication with, the user device, the 802.11 WiFi link, see ¶¶ 79-80; the optimal mode to transmit the content/data can also include a satellite, a ground station, the user device, and the satellite link, see FIG. 1 and ¶ 47; the optimal mode to transmit the content/data can also include a SMS center 124, PDSN 118, BSC 114, BTS 104, the user device, and the cellular link, see FIG. 1 and ¶ 47).
Regarding claim 15, Othmer discloses wherein each attribute value is associated with an attribute selectable from a group comprising cost, popularity, file size, file format, protocol, file transfer requirements, refresh rate, geo-regional demand, geo-global demand, user group demand, media outlet, content provider relationship, viewer demographics, and whether the specified content item is to be inserted in another content item (content characteristics includes size, format, and delivery requirement, see ¶¶ 47, 80).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474